MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                            Nov 05 2015, 8:36 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
     COURT OF APPEALS OF INDIANA
Paul M. Camp                                             November 5, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         01A02-1503-CR-143
        v.                                               Appeal from the Adams Superior
                                                         Court
State of Indiana,                                        The Honorable Patrick R. Miller,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         01D01-1310-FD-148



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 01A02-1503-CR-143 |November 5, 2015    Page 1 of 6
[1]   In 2010, Appellant-Defendant Paul Camp was convicted of dealing in

      methamphetamine. On July 1, 2013, the Indiana legislature enacted a law

      making it a Class D felony for a person to possess pseudoephedrine, a precursor

      used in the manufacture of methamphetamine, within seven years of being

      convicted of dealing in methamphetamine. On multiple occasions between

      August and September of 2013, Camp purchased products containing

      pseudoephedrine and was charged with two counts of possession of a precursor

      by a methamphetamine offender. Camp argued that he did not know that he

      was prohibited from purchasing pseudoephedrine and tendered jury instructions

      that it was a defense that he was reasonably mistaken about a matter of fact

      which prevented him from knowingly committing the acts charged. The trial

      court refused to give Camp’s proposed instructions and the jury found Camp

      guilty as charged. On appeal, Camp argues that the trial court abused its

      discretion in declining to give his proposed mistake-of-fact instructions to the

      jury. We affirm.



                            Facts and Procedural History
[2]   On May 14, 2010, Camp was convicted of dealing in methamphetamine. On

      August 15, 2013, Camp purchased a box of “Wal-Phed, twelve hour, twenty-

      count”, a product containing pseudoephedrine, from a Walgreens in Decatur,

      Indiana. Tr. p. 219. On August 26, 2013, Camp again purchased a box of Wal-

      Phed from the same Walgreens. Both transactions were recorded by store

      cameras and logged by the pharmacist in the electronic database of


      Court of Appeals of Indiana | Memorandum Decision 01A02-1503-CR-143 |November 5, 2015   Page 2 of 6
      pseudoephedrine purchases along with Camp’s driver’s license information.

      Camp purchased products containing ephedrine or pseudoephedrine a total of

      six times between July 13, and September 5, 2013.


[3]   On October 1, 2013, Camp was charged with two counts of Class D felony

      possession of a precursor by a methamphetamine offender.1 On January 26,

      2015, the case was tried to a jury. At trial, Camp admitted that he went to the

      Walgreens with the intent to purchase pseudoephedrine, and did so, but that he

      did not know it was a crime for him to possess it. At the close of evidence,

      Camp tendered two proposed mistake-of-fact instructions for submission to the

      jury.


              Mistake of Fact – Alternative 1
              It is an issue whether the accused mistakenly committed the acts
              charged.
              It is a defense that the accused was reasonably mistaken about a
              matter of fact if the mistake prevented the accused from:
              [intentionally] [knowingly] committing the acts charged [or]
              [committing the acts charged with specific intent to [knowingly]
              [intentionally]].
              The State has the burden of proving beyond a reasonable doubt
              that the accused was not reasonably mistaken.

      Appellant’s App. p. 80.


              Mistake of Fact – Reasonableness from Accused’s Perspective




      1
        Pursuant to Indiana Code section 35-48-4-14.5(h)(1)(A) (2013), a person who has been convicted of dealing
      in methamphetamine is prohibited from knowingly or intentionally possessing ephedrine or pseudoephedrine
      for seven years from the date the individual was sentenced.


      Court of Appeals of Indiana | Memorandum Decision 01A02-1503-CR-143 |November 5, 2015           Page 3 of 6
              In determining whether the accused’s belief was reasonable, you
              must determine whether a reasonable person in the accused’s
              position would have had such a belief. This means that you must
              consider all the circumstances, including Defendant’s belief it was
              okay to purchased Sudafed for his mother and himself, in
              deciding whether his belief was reasonable.
              If you have a reasonable doubt whether a reasonable person in
              the accused’s situation would have had such a belief, you must
              give the accused the benefit of that doubt and find that the belief
              was reasonably held.

      Appellant’s App. p. 81.

[4]   The trial court refused to give Camp’s proposed instructions, finding that his

      argument was actually that he had made a “mistake of law, not [a] mistake of

      fact” and that he had not claimed to be mistaken about any of the factual

      elements of the crime “as to whether it was pseudoephedrine, whether he was a

      convicted methamphetamine offender, and whether or not seven years had

      passed from that conviction and whether or not he intentionally possessed it.”

      Tr. p. 295. The jury found Camp guilty as charged and the trial court sentenced

      Camp to an aggregate 880-day executed term of incarceration.



                                 Discussion and Decision
[5]   Camp claims that the trial court erred in refusing to submit his proposed

      mistake-of-fact instructions to the jury. “The manner of instructing a jury is left

      to the sound discretion of the trial court.” Albores v. State, 987 N.E.2d 98, 99

      (Ind. Ct. App. 2013) trans. denied. “We review a trial court’s instructions to the

      jury for an abuse of discretion. An abuse of discretion arises when the

      Court of Appeals of Indiana | Memorandum Decision 01A02-1503-CR-143 |November 5, 2015   Page 4 of 6
      instruction is erroneous and the instructions taken as a whole misstate the law or

      otherwise mislead the jury.” Isom v. State, 31 N.E.3d 469, 484-85 (Ind. 2015)

      (citations omitted). “On review of a trial court’s decision to refuse a proposed

      jury instruction, we consider whether the instruction (1) correctly states the law,

      (2) is supported by the evidence, and (3) is covered in substance by other

      instructions that are given.” Albores, 987 N.E.2d at 99.


[6]   The trial court refused to give the two mistake-of-fact instructions offered by

      Camp because Camp did not present evidence to support a mistake-of-fact

      defense. Camp claims that he was ignorant of the law and would not have

      purchased pseudoephedrine had he known of the law. “It is a defense that the

      person who engaged in the prohibited conduct was reasonably mistaken about a

      matter of fact, if the mistake negates the culpability required for commission of

      the offense.” Ind. Code § 35-41-3-7. We have previously held that a mistake of

      fact defense is available where three elements are satisfied, “(1) the mistake

      must be honest and reasonable; (2) the mistake must be about a matter of fact;

      and (3) the mistake must negate the culpability required to commit the crime.”

      Nolan v. State, 863 N.E.2d 398, 404 (Ind. Ct. App. 2007). Camp’s mistake, even

      assuming it was honest and reasonable, fails to satisfy the second and third

      elements.

[7]   “A fact is ‘A thing done; an action performed or an incident transpiring; an

      event or circumstance; an actual occurrence; an actual happening in time or

      space or an event mental or physical; that which has taken place.’” Giles v. State,

      699 N.E.2d 294, 300 (Ind. Ct. App. 1998) (quoting BLACK’S LAW DICTIONARY

      Court of Appeals of Indiana | Memorandum Decision 01A02-1503-CR-143 |November 5, 2015   Page 5 of 6
        591 (6th ed.1990)). It would be a mistake of fact, for example, if Camp had

        purchased medication which was mislabeled and purported not to contain any

        pseudoephedrine when in fact it did contain pseudoephedrine. In such as case,

        Camp could claim that he was mistaken as to the fact that he had knowingly

        purchased and possessed pseudoephedrine.


[8]   Here, Camp’s argument is not that he mistakenly purchased or possessed

        pseudoephedrine but that he did not know it was illegal for him to do so. Camp’s

        mistake was not one of fact; rather, he claims he was simply ignorant of the law.

        It is well-settled in Indiana that ignorance of the law is no defense. Dewald v.

        State, 898 N.E.2d 488, 493 (Ind. Ct. App. 2008); Marmont v. State, 48 Ind. 21, 31

        (1874) (“every man is presumed to know the laws of the country in which he

        dwells;….[I]gnorance of the law excuses no man.”) Therefore, Camp’s alleged

        mistake does not negate the culpability required to commit the crime. Because

        Camp’s proposed jury instructions were not supported by the evidence (i.e. he

        was not mistaken as to any fact) and incorrectly stated the law (i.e. that reasonable

        ignorance of the law is a defense), the trial court did not abuse its discretion in

        refusing to give those instructions to the jury.


[9]     The judgment of the trial court is affirmed.


        May, J., and Crone, J., concur.




        Court of Appeals of Indiana | Memorandum Decision 01A02-1503-CR-143 |November 5, 2015   Page 6 of 6